DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	The election and amendment of 17 December 2020 is entered.
	Claims 5-7, 12-14, and 25-27 have been canceled. Claims 1-4, 8-11, 15-24, 28, and 29 are pending. Claims 28 and 29 are withdrawn without traverse. Claims 1-4, 8-11, and 15-24 are being examined on the merits.

Election/Restrictions
Applicant’s election without traverse of Group I and the compound of Example 6 in the reply filed on 17 December 2020 is acknowledged.
Claims 28 and 29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 17 December 2020.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 1 is objected to because of the following informalities:  in the definition of L, the claim recites “selected from” but the options are a single element, “a cationic anti-1 by an amine”. This is an improperly recited grouping since there is only one option. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 8-11, 15-22, and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application. These include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. 
A claimed genus may be satisfied through sufficient descriptions of a representative number of species or disclosure of relevant, identifying characteristics such as functional characteristics coupled with known or disclosed correlation between function and structure (MPEP 2163(3)a(II)). The number of species that describe the genus must be adequate to describe the entire genus; if there is substantial variability, a large number of species must be described.
The analysis for adequate written description considers (a) actual reduction to practice, (b) disclosure of drawings or structural chemical formulas, (c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure, and (d) representative number of samples.
(a) actual reduction to practice
The claims are drawn to a highly generic structure [F-S2-Y2]m-Cy-Y1-S1-X1-L (see e.g. claim 1). In this case, m is 1-5, F is rhamnose; S2 is a spacer -(CH2)1-15- or -(CH2)0-5-(CH2-CH2-O)1-20-(CH2)1-5-; Y2 is a bond, O, S, NH, CO, NHCO, or CONH group; Cy is phenyl, biphenyl, or triphenyl where Y1-S1-X1-L may be present on the phenyl rings and [F-S2-Y2]m may be present on phenyl rings; Y1 is a bond, O, S, NH, CO, NHCO, or CONH group; S1 is -(CH2)1-15- or -(CH2)1-10-(CH2-CH2-O)1-15-(CH2)1-5-; X1 is a bond or CO; and L is a cationic antimicrobial peptide; where one or two of the CH2 groups in S1 2 may be substituted by -CONH- or -NHCO- groups. This is a very broad structure encompassing an unknown number of species given the wide variety of the generic elements.
The specification clearly shows 11 compounds as reduced to practice in Examples 1 to 11. These differ in the structure of the [F-S2-Y2]m-Cy-Y1-S1-X1 moieties, but all appear to contain the same L element in the form of [L-OctylGly]-Dab-Thr-Dab-Dab*-Dab-Phe-Leu-Dab-Dab-Thr*- (examples 1-6, 9-11) or Dab-Thr-Dab-Dab*-Dab-Phe-Leu-Dab-Dab-Thr*- (examples 7 and 8) where the * indicate cyclization points. Examples 10 and 11 additionally show attachment to the 1st Dab amino acid rather than backbone NH of the [OctylGly]. 
The specification and claims additionally disclose the lipopeptides polymyxin B, polymyxin B2, polymyxin nonapeptide, colistin A, colistin B, CB-182,204, 5a, 5x, CA 14, CA824, NAB739, NAB741, NAB7061, 38, FADDI-002, and FADDI-100. It can reasonably be assumed that those lipopeptides are reduced to practice in place of the lipopeptide structures in examples 1-11. No other cationic antimicrobial polypeptides are reduced to practice.
No other elements [F-S2-Y2]m-Cy-Y1-S1-X1 are reasonably reduced to practice outside of those in examples 1-11.
(b) disclosure of drawings or structural chemical formulas
No drawings are present that elaborate upon the structure as claimed. Partial structures are present in the preparative examples showing building blocks leading to the compounds of Examples 1-11, but as indicated above these are a limited number of structural chemical formulas matching the linker [F-S2-Y2]m-Cy-Y1-S1-X1 as claimed. 
(c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure
The claims do not recite an exact function of the assembled structure, but the recitation of L as being a cationic antimicrobial peptide implies that (1) the antimicrobial activity of the lipopeptide should be maintained and (2) that the overall molecule serves as an antimicrobial. Withdrawn claim 28 indicates that the compound of claim 1 is generally used to treat disease, i.e. it does not provide any particular function to the claimed compounds. 
There is no established structure-function correlation between the presence of the lipopeptide L as claimed and its ability to function in the context of conjugation to the [F-S2-Y2]m-Cy-Y1-S1-X1 moiety. Nothing from the prior art indicates that the conjugation of any [F-S2-Y2]m-Cy-Y1-S1-X1 to a functional element L maintains the function of the L, nor that choice of the widely disparate [F-S2-Y2]m-Cy-Y1-S1-X1 element is irrelevant in terms of function. 
The instant specification would seem to indicate that the choice of the linker region [F-S2-Y2]m-Cy-Y1-S1-X1 does greatly impact the function of the resultant conjugate, as Table 1 shows that the different linkers provide widely different IgG recruitment levels. This is also found with respect to C3b deposition levels (see e.g. Table 2). Both results suggest a level of unpredictability with respect to the functional aspects of the conjugate based on alterations to the [F-S2-Y2]m-Cy-Y1-S1-X1.
The cationic anti-microbial peptides as in claim 1, in particular the polymyxin antibiotics of claims 21 and 22 are of various efficacies when translated into in vivo E. coli but not A. baumanii or P. aeruginosa (see e.g. p.1021 Col.1).  NAB7061 and NAB741 are described as not having any direct antibacterial activity but might be useful in combination therapies (see e.g. p.1021 Col.1). The different polymyxin B derivatives and lack of any actual successful antibacterial candidates suggests a large degree of unpredictability in designing the claimed polymyxin B derivatives, let alone using any claimed cationic antimicrobial polypeptide. 
(d) representative number of samples.
	As set forth above, 11 compounds are definitely reduced to practice. The skilled artisan would reasonably consider the other claimed lipopeptide compounds as also reduced to practice in the context of the linkers in examples 1-11. In terms of antimicrobial polypeptides, only the claimed polymyxin B derivatives can reasonably be considered as possessed in the context of the far broader “cationic anti-microbial peptide” as claimed.
	However, the linkers themselves are not widely representative of the far broader genus encompassed by [F-S2-Y2]m-Cy-Y1-S1-X1. Examples 7-11 appear to contain largely similar linkers. The linkers of Examples 1-6 do possess some structural 2-Y2]m-Cy-Y1-S1-X1. Furthermore, as set forth above the results in the specification itself indicates unpredictability with respect to the choice of the [F-S2-Y2]m-Cy-Y1-S1-X1 when the L element is kept the same. 
	Similarly, the antimicrobial polypeptides as reduced to practice and possessed by Applicants all represent variants of a core polymyxin B peptide. The art suggests that even among those compounds there is a high degree of unpredictability with respect to their antimicrobial activity and nephrotoxicity. The genus of “cationic anti-microbial peptide” covers a broad genus of compounds defined only by charge and peptidic nature, not adequately represented by the limited number of species all based upon polymyxin B.
	MPEP 2163 II. A. 3. (a) ii) states with respect to genus claims:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A) above), reduction to drawings (see i)(B) above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C) above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus."). The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]." See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) ("[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004). 
Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation." Such correlations may be established "by the inventor as described in the specification," or they may be "known in the art at the time of the filing date." See AbbVie, 759 F.3d at 1300-01, 111 USPQ2d 1780, 1790-91 (Fed. Cir. 2014). 

	The limited species as disclosed do not provide a reasonable structure-function correlation nor do they adequately describe the widely variant species within the genus as claimed. Overall, the skilled artisan would not recognize possession of the broad genus as claimed with the limited examples disclosed in the specification. 
	For these reasons, the claims lack written description.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 9, 10, and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
Regarding claims 2, 3, 9, 10, 21, and 22, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 2, 3, 9, and 10, the elements in parenthesis are indefinite because it is not clear whether the terms are part of the claimed invention or represent preferred embodiments.
	Regarding claim 21, the terminology in parenthesis is indefinite because it is not clear whether these are part of the claimed invention or represent preferred embodiments. 
	Regarding claim 21, the term “38” is indefinite because it is not clear what structure it represents, and “38” is not an art-recognized term that immediately leads to an understanding of what is being claimed.
	Regarding claim 22, the term “in particular” is indefinite because it is not clear whether this is part of the claimed invention or merely represents a preferred embodiment.
	Regarding claim 22, the “*” as found in the sequences is indefinite because it is not clear what “*” represents in the context of the linear sequence.
	Regarding claim 23, the claim is indefinite because it is not clear from the claim itself what compounds are being claimed. MPEP 2173.05(s) states:
Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted). 

	In this case, there are no exception circumstances regarding the structures of Examples 1 to 11 that prevents definition of the invention within the claim. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008.  The examiner can normally be reached on M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 



/ZACHARY J MIKNIS/Patent Examiner, Art Unit 1658